Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

AFCP 2.0
Applicant’s request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program. Therefore, the response is being reviewed under pre-pilot practice. Specifically, the new features such as amending the product claims so as to be method claims would require a search that would be too long and complex for the time allotted. 

Continuation of Box 3: 
The proposed amendments to the withdrawn product claims making them process claims would require further search and/or consideration because the limitations were not previously considered.

Continuation of Box 12:
	Regarding Applicant’s argument that the claimed idea is not to form the junction in order to modify it, it is noted that the junction must first be formed before it can be modified. Specifically, at some point the metal-semiconductor must form for the subsequent processing steps. 
	Regarding Applicant’s arguments that there is no reason to modify Yasseri, it is noted that Yasseri is modified by Kamins to grow the semiconducting nanowires using a 
	Regarding Applicant’s arguments that Yasseri does not recognize the selectivity of the junction, it is noted that Yasseri alone does not provide the specific junction as a starting material, as this feature is provided by the combination of Yasseri in view of Kamins. Further, the additional reference of Seok indicates that one having ordinary skill in the art upon reading Yasseri would know that selective etching will occur at the junction and since the process of Yasseri deposits the metal by etching, this would also provide selective deposition at the selectively etched sites such that the beginning of the process will provide the selective etching solely at the junction of the first metal.  

	Regarding Applicant’s argument that it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have selected gold as the catalyst material, it is noted that Kamins also specifically teaches that typical nanoparticle catalysts corresponding to Ti and Au materials are used with a silicon surface (0060). Further, Yasseri teaches that gold is a suitable metal for deposition (0033). Therefore, gold is indicated as being suitable for both growing the nanowires and as a suitable coating material providing more motivation to use it since it is acceptable to both Yasseri and Kamins. Therefore, it is considered to have been obvious to one having ordinary skill in the art to have selected gold since it makes a suitable catalyst material and coating material. 
	As to Applicant’s argument that to not mask would render Yasseri inoperative, it is noted that using the claimed process masking would still be desirable to prevent deposition on certain regions such as at the vicinity of the junction to prevent metal deposition at that region.  
	As to Applicant’s arguments over Seok, since Yasseri in view of Kamins and Seok provide the claimed limitations where Seok indicates that selective etching would occur at the junction and Yasseri teaches depositing metal by etching the resulting combination is also considered to provide the selective etching at the junction in the beginning of the process as currently required by the claims. As to Applicant’s arguments that regions of Yasseri are masked to avoid reactivity, it is noted that Yasseri does not start with the metal junction, as that feature is provided by Kamins. 

	It is noted that in the Interview Summary of 2/11/2021 it was agreed that the proposed amendment requiring selective etching and surface deposition of the second metal being confined to the region at the vicinity of the junction by self-limiting reaction where Applicant had clarified that the growth in the process only grows at the vicinity where no more growth can occur. Upon further consideration after the interview, the Examiner also notes that the beginning process of growing a metal layer on the nanostructure of Yasseri in view of Kamins and alternatively further in view of Seok can 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA D MCCLURE whose telephone number is (571)272-9761.  The examiner can normally be reached on Monday-Friday, 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHRISTINA D MCCLURE/Examiner, Art Unit 1718                                                                                                                                                                                                        

/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718